Citation Nr: 1506926	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  03-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and June 1987 to May 1989.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Sioux Falls, South Dakota.

The Veteran testified at a January 2006 Board videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In March 2006, the Board remanded the increased rating issue for further development.

The Board remanded the issue of whether new and material evidence had been received to reopen a claim of service connection for right ear hearing loss, as well as the increased rating issue on appeal, for further development in September 2009.

In November 2011, the Board granted the petition to reopen the claim of service connection for right ear hearing loss and remanded the underlying claim, as well as the claim for a compensable rating for left ear hearing loss, for further development.  These matters were again remanded for further development in December 2012 and November 2013.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  




FINDINGS OF FACT

1.  Right ear hearing loss did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

2.  The Veteran has had at worst level IV hearing loss in the left ear during the claim period.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113(b), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for a compensable rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO notified the Veteran of the evidence needed to substantiate his claims of service connection for right ear hearing loss and for an increased rating for left ear hearing loss by way of letters dated in June 2001 and November 2009.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in an April 2006  letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The June 2001 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in a June 2008 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The June 2008 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disability had worsened.

The April 2006 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

Any timing deficiencies with respect to the April 2006, June 2008, or November 2009 letters were cured by readjudication of the claims in a June 2013 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's January 2006 hearing, the undersigned identified the appropriate issues on appeal at that time (including entitlement to an increased rating for left ear hearing loss).  The Board notes that the issue of entitlement to service connection for right ear hearing loss had not yet been adjudicated by the agency of original jurisdiction (AOJ) at the time of the January 2006 hearing and was thus not on appeal before the Board at that time.  Also, the Veteran provided testimony as to the history of his hearing loss and the treatment received for the disability.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  Also, the Board subsequently remanded the increased rating claim to obtain additional evidence (i.e., VA treatment records and a VA examination to assess the severity of the Veteran's service-connected hearing loss) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained some of the identified service treatment records, all pertinent service personnel records, all of the Veteran's Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for hearing loss.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected left ear hearing loss and to obtain medical opinions as to the etiology of his claimed right ear hearing loss.   

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

The examiners who conducted the most recent VA audiologic examinations in September 2007, June 2013, and March 2014 noted that the Veteran's hearing problems included hearing loss and tinnitus.   During the September 2007 VA examination, he reported that as a result of his hearing loss he experienced difficulty hearing voices and the television.  He reported during the June 2013 VA examination that he experienced difficulty hearing in noise and that he had trouble hearing the television and telephone.  Also, the March 2014 VA examination report reflects that there were reportedly no impacts on the ordinary conditions of daily life, including the ability to work.  Hence the functional effects of the Veteran's hearing disability were considered.

The VA audiologic examinations conducted during the claim period were otherwise adequate for rating purposes, as they all included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85.  Some such examinations (including the September 2007, June 2013, and March 2014 examinations) also included opinions by the examiners as to the severity of the Veteran's hearing loss.  For example, the examiner who conducted the September 2007 examination noted that the Veteran had normal hearing to severe sensorineural hearing loss.  In addition, the June 2013 and March 2014 examination reports reflect that there was left ear sensorineural hearing loss in the frequency ranges of 500 to 4,000 Hertz and 6,000 Hertz or higher frequencies.

In its March 2006, September 2009, November 2011, December 2012, and November 2013 remands, the Board instructed the AOJ to, among other things: send the Veteran a VCAA notification letter that provided Dingess notice; obtain his service personnel records and SSA disability records; obtain service treatment records from Grissom Air Force Base (Grissom) (misidentified as Griffin Air Force Base in the September 2009 remand) dated during a one-year time period beginning in September 1978 and from Womack Army Medical Center (Womack) dated during a one-year time period beginning in December 1987; obtain all additional relevant VA treatment records from the VA Medical Center in Sheridan, Wyoming (VAMC Sheridan); obtain a fee basis audiology examination report noted in a November 2009 VA audiology note from the VA Medical Center in Cheyenne, Wyoming (VAMC Cheyenne); obtain any existing VA audiologic examination report from the VA Medical Center in Denver Colorado (VAMC Denver) dated in approximately January 2001; and afford the Veteran VA examinations to assess the severity of his service-connected left ear hearing loss and to obtain an opinion as to the etiology of his claimed right ear hearing loss.

As explained above, the Veteran was provided with proper Dingess notice by way of the April 2006 letter and all SSA disability records and pertinent service personnel records have been obtained and associated with the file.  All additional relevant VA treatment records from VAMC Sheridan have also been obtained and associated with the file.  Also, VA examinations were conducted in September 2007, June 2013, and March 2014 to assess the severity of the service-connected left ear hearing loss and opinions were obtained as to the etiology of the claimed right ear hearing loss.

In December 2009 and January 2010, the AOJ contacted the National Personnel Records Center and Womack and requested records of treatment for hearing loss from Grissom and Womack.  The NPRC and Womack responded that no records of treatment for hearing loss from Grissom or Womack were located.

In a March 2010 letter, the Veteran was notified of the unavailability of additional service treatment records from Grissom and Womack and of the efforts that had been taken to obtain such records, he was asked to submit any such records in his possession, and he was notified that his claims could be decided within 30 days if no further evidence was received.  He responded in a May 2010 statement (VA Form 21-4138) that he did not have any such records in his possession.  Thus, the AOJ determined that any further efforts to obtain additional service treatment records would be futile.  38 C.F.R. § 3.159(c)(1).

Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records.  As explained above, however, VA did ask the Veteran for copies of any records in his possession and he has not indicated that he has any service records in his possession.  Therefore, VA has no further duty to assist in obtaining any additional service treatment records.

Moreover, the AOJ contacted VAMC Cheyenne, VAMC Denver, and the VA Medical Center in Tomah, Wisconsin (VAMC Tomah) in February and December 2013 and January 2014 and requested any records associated with a November 2009 fee basis audiology examination and any existing VA audologic examination report dated in January 2001.  VAMC Cheyenne subsequently provided records showing that the identified fee basis evaluation had been cancelled, VAMC Denver only provided a December 2000 VA audiology consultation note which was already included in the claims file, and VAMC Tomah provided a September 2007 VA audiologic examination report which was also already in the claims file.  Also, telephone contact with VAMC Denver confirmed that there were no available audiologic treatment records dated in January 2001 from that facility.

In an April 2014 letter, the Veteran was notified of the unavailability of the records associated with the identified fee basis evaluation and January 2001 VA audiologic examination and of the efforts that had been taken to obtain such records, he was asked to submit any such records in his possession, and he was notified that his claims could be decided within 30 days if no further evidence was received.  A telephone communication with the Veteran in April 2014 indicated that he had been referring to the reports of VA audiologic examinations which were likely already in the claims file.  Thus, any further efforts to obtain the identified VA treatment records and examination report would be futile.  38 C.F.R. § 3.159(c)(1).

Therefore, with regard to the claim of service connection for right ear hearing loss and the claim for an increased rating for left ear hearing loss, the AOJ substantially complied with all of the Board's pertinent March 2006, September 2009, November 2011, December 2012, and November 2013 remand instructions.  VA has no further duty to obtain any additional records or provide additional examinations with respect to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
Analysis

I.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., sensorineural hearing loss), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the March 2014 VA examination report reveals that the Veteran has been diagnosed as having right ear sensorineural hearing loss as defined by VA.  See Id.  Thus, current right ear hearing loss has been demonstrated.

The Veteran contends that his right ear hearing loss is related to exposure to loud noises in service associated with military weaponry, heavy equipment, and kitchen fans.  Also, he was reportedly exposed to occupational noise outside of service while working in upholstery and cooking under industrial kitchen fans.  

Certificates of discharge from service (DD Form 214) reflect that the Veteran's military occupational specialty was a food service specialist.  A "Reference Audiogram" form (DD Form 2215) dated in October 1988 which is included in his service treatment records indicates that he was routinely exposed to hazardous noise.  The Veteran is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service.  Therefore, his reports of in-service noise exposure are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

The Veteran has occasionally alluded to a continuity of right ear hearing loss symptomatology in the years since service.  An April 2003 VA audiology treatment record, for instance, includes a report that he experienced a gradual decrease in his hearing ability bilaterally (albeit left greater than right) since approximately 1988.  He is competent to report the history of his right ear hearing loss (including a continuity of symptomatology in the years since service), but his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records include reports of hearing loss.  For example, a November 1988 report of medical history form completed for purposes of a Chapter 14 examination indicates that the Veteran reported a history of hearing loss which had been present for approximately 1 year.  However, the objective audiologic examinations conducted during service reflect that his hearing impairment was limited to the left ear.  Audiologic testing was conducted during an April 1987 entrance examination and the Veteran's pure tone thresholds at that time, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
5
0
5
15
Left ear
10
0
0
15
40

During an October 1988 audiologic examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
0
0
5
0
Left ear
10
5
0
15
50

Also, during the November 1988 Chapter 14 examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
15
5
0
5
10
Left ear
5
5
0
15
55

The November 1988 examination report includes a diagnosis of "unilateral" high frequency hearing loss.

As set forth above, the objective audiologic examinations conducted during service reflect that the Veteran did not have right ear hearing loss as defined by 38 C.F.R. § 3.385.  The Board recognizes that the absence of evidence of a right ear hearing loss "disability" as defined by this regulation in the Veteran's service treatment records does not necessarily mean that he did not experience any right ear hearing impairment in service.  Specifically, the Court has stated that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In the present case, none of the pertinent right ear pure tone thresholds measured during service even fall above 20 decibels.  

The left ear thresholds, on the other hand, consistently reflected some level of hearing loss during service and met the criteria for hearing loss under 38 C.F.R. § 3.385 at the time of the November 1988 Chapter 14 examination.  Hence, that examination report included the diagnosis of "unilateral" high frequency hearing loss.  There is, however, no objective evidence of any degree of right ear hearing loss during service.

If a chronic disease, such as an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed right ear sensorineural hearing loss in service and the Veteran has not contended that he was diagnosed as right ear sensorineural hearing loss in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current right ear hearing loss did not manifest until several years after service.  The earliest post-service clinical evidence of hearing loss is a VA treatment record dated in August 1994 which reveals that the Veteran reported that he had a history of 5 percent hearing loss and that he had learned of this impairment in 1981.  He requested to have his hearing checked.  A VA audiologic examination was conducted in November 1994 and the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Right ear
15
10
20
25

The November 1994 VA examination is the earliest objective evidence of any right ear hearing loss in that the pure tone thresholds at 3,000 and 4,000 Hertz fell above 20 decibels.  There is no clinical evidence of any earlier right ear hearing loss following service.  The Board acknowledges that there is lay evidence of earlier right ear hearing loss following service in that the Veteran has alluded to a continuity of right ear hearing loss symptomatology in the years since service.  As explained below, however, the Board finds that the Veteran's reports of a continuity of symptomatology in the years since service are not credible.

The absence of any objective clinical evidence of right ear hearing loss for several years after the Veteran's separation from service in May 1989 weighs against a finding that his current right ear hearing loss was present in service or in the year or years immediately after service.

In light of the objective evidence of a lack of right ear hearing loss during service (both under 38 C.F.R. § 3.385 and the guidelines established by the Court in Hensley) and the absence of any clinical evidence of right ear hearing loss for several years following service, the Board concludes that the Veteran's reports of a continuity of right ear hearing loss symptomatology in the years since service are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

There are conflicting medical opinions as to whether the Veteran's current right ear hearing loss is related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).
A May 2003 VA ENT progress note includes an opinion that the Veteran's "bilateral" sensorineural hearing loss was "quite likely secondary to noise exposure while in the service."  There was no further explanation or rationale provided for this opinion.

In December 2008, the VA audiologist who had conducted the September 2007 VA examination re-reviewed the Veteran's claims file and opined that his right ear hearing loss was not likely ("less likely as not") directly and proximately caused by military noise exposure.  She reasoned that the Veteran's right ear hearing was well within normal limits during the April 1987 and October and November 1988 examinations during service and that no significant threshold shift was noted.  The Veteran remained in service until May 1989, at which time no audiologic examination was conducted.  There was already a significant threshold shift noted in the left ear from April 1987 to November 1988.  Thus, any potential shift in right ear hearing would have likely shown up in that time period as well.  The audiologist also noted that the left ear hearing had been significantly worse than the right ear since at least 1987 and that the complaint had always been of left ear hearing loss.

The audiologist who conducted the March 2014 VA examination explained that the Veteran had normal hearing for the right ear at the time of his discharge and that he reported working for 20 years as a cook outside of service under noisy exhaust fans with no ear protection.  He also worked doing upholstery work with the use of air powered tools (which are known to be noisy) for some time with no use of ear protection.  As his right ear hearing was well within normal limits at the time of discharge, there was no evidence to support a finding that the right ear hearing loss had its onset during service.  The hearing loss was far more likely related to many years of civilian noise exposure.  The preponderance of the evidence supported a finding that the Veteran's right ear hearing loss was not caused by, a result of, or aggravated by service.  Also, the preponderance of the evidence did not support a conclusion that there was a delayed or latent onset of hearing loss related to in-service noise exposure, years after discharge from service.  Rather, the Veteran's records showed a history of multi-substance abuse, exposure to noise from commercial kitchen exhaust fans for 20 years with no use of ear protection, and exposure to noise from air powered tools doing upholstery work with no reported use of ear protection.  In other words, the current right ear hearing loss was most likely related to post-service activities and there was no evidence to establish chronicity or continuity of care for right ear hearing problems.

The examiner further cited medical literature which indicated that there was insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue had not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects occur.  The 2005 Institute of Medicine Report on noise exposure and the military concluded that noise induced hearing loss occurs immediately and does not have a delayed-onset (weeks, months, or years) after the exposure event.  A 2002 statement from the American College of Occupational and Environmental Medicine indicated that most scientific evidence revealed that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise exposure does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  

Moreover, additional studies found that hearing thresholds between veterans and non-veterans did not significantly differ and that the hearing loss observed were most likely related to presbycusis (hearing loss associated with the natural aging process) and to non-military occupational noise exposure over many years.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing and that it is usually temporary at first.

The May 2003 opinion is of little, if any, probative value because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The December 2008 and March 2014 opinions do not explicitly acknowledge or discuss the Veteran's reports of a continuity of right ear hearing loss symptomatology in the years since service.  As explained above, however, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The December 2008 and March 2014 opinions are otherwise based upon examinations of the Veteran and complete reviews of his medical records and reported history and they are accompanied by detailed rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.    

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that noise exposure may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that his claimed right ear hearing loss is related to noise exposure in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the December 2008 and March 2014 VA opinions to be more probative than the Veteran's statements.  The audiologists are medical professionals and were able to examine the Veteran and review the overall record, including his history and opinions.

There is no other evidence of a relationship between the Veteran's current right ear hearing loss and service, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss is related to service, manifested in service, or manifested within a year after his separations from service in February 1981 and May 1989.
For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for right ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

If impaired hearing is service connected in only one ear, as in this case, in order to determine the percentage evaluation from Table VII, the non-service-connected ear (left ear in this case) will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2014).

During a December 2000 VA audiology consultation, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
50
55
70
85
65

Speech audiometry revealed speech recognition ability of 88 percent in the left ear; however, the speech recognition ability was measured using the "W22" standard, as opposed to the Maryland CNC standard.  Therefore, the December 2000 examination of speech recognition ability does not meet the standards set by 38 C.F.R. § 4.85.  Also, the pure tone threshold values are not such that Table VIA (which sets forth the Roman numeral designation for hearing loss of an ear based only on the pure tone threshold average) is for consideration pursuant to 38 C.F.R. § 4.86.  Hence, the December 2000 examination cannot serve to rate the Veteran's left ear hearing loss.

During an August 2001 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
30
25
50
70
44

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

Using Table VI, the August 2001 VA examination revealed level I hearing in the left ear.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

During an April 2003 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
15
20
50
85
43

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

Using Table VI, the April 2003 VA examination revealed level I hearing in the left ear.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

During a June 2004 VA audiology consultation, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
20
20
60
75
44

Speech recognition abilities in the left ear were reported, but they were measured using the "W22" standard, as opposed to the Maryland CNC standard.  Also, the pure tone threshold values are not such that Table VIA is for consideration.  Hence, the June 2004 examination cannot serve to rate the Veteran's left ear hearing loss.

During a January 2006 VA audiology consultation, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
15
20
70
85
48

Speech audiometry revealed speech recognition ability of 100 percent in the left ear; however, the speech recognition ability was measured using the "W22" standard, as opposed to the Maryland CNC standard.  Also, the pure tone threshold values are not such that Table VIA is for consideration.  Hence, the January 2006 examination cannot serve to rate the Veteran's left ear hearing loss.

During the September 2007 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
15
20
65
75
44

Speech audiometry revealed speech recognition ability of 84 percent in the left ear.

Using Table VI, the September 2007 VA examination revealed level II hearing in the left ear.  Combining level II hearing for the left ear with level I hearing for the right ear according to Table VII yields a rating of 0 percent.

During the June 2013 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
15
30
75
85
51

Speech audiometry revealed speech recognition ability of 82 percent in the left ear.

Using Table VI, the June 2013 VA examination revealed level IV hearing in the left ear.  Combining level IV hearing for the left ear with level I hearing for the right ear according to Table VII yields a rating of 0 percent.

During the March 2014 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
20
30
55
70
44

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

Using Table VI, the March 2014 VA examination revealed level I hearing in the left ear.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Ratings for hearing loss, however, are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   The Veteran's statements do not show that he meets the specific pure tone thresholds and/or speech discrimination percentages required for a compensable rating for left ear hearing loss at any time during the claim period.

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant a compensable rating for left ear hearing loss; nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for a compensable rating.

III.  Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no allegation or evidence of exceptional factors in this appeal with respect to the Veteran's service-connected disabilities.  The symptoms of his service-connected disabilities are specifically contemplated by the appropriate rating criteria.  Moreover, even if it were found that the Veteran's symptoms were not contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to service-connected disabilities during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

IV.  Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has a long history of unemployment, he is in receipt of SSA disability benefits, and he has reported an inability to work due to various physical and psychiatric disabilities; however, he has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability (i.e., left ear hearing loss and tinnitus) or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to service-connected disabilities during the claim period, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a compensable rating for left ear hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


